DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 April 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 9 December 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The requirement to elect a species of tumor antigen has been withdrawn. Group IV, claims 13, 14 and 16, is rejoined since the claims have been amended to reside under the scope of elected Group I. Accordingly, the restriction between groups I and IV is withdrawn. Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 May 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “[t]he medicament of claim 13, wherein said inappropriate cell proliferation is cancer.” However, claim 13 (or claim 1 from which it depends), does not recite or refer to inappropriate cell proliferation. Thus claim 14 does not find proper antecedent basis for this limitation in claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, 10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tangy et al. (U.S. Patent Number 9,005,925). This is a new rejection.
The claimed invention encompasses a replication competent recombinant virus of the family Paramyxoviridae encoded by an expressible polynucleotide comprising the nucleic acid sequence of any one of SEQ ID NOs: 3 to 5. Claim 6 is drawn to the replication competent recombinant virus of the family Paramyxoviridae of claim 1, in which the nucleic acid sequence of the expressible polynucleotide further encodes a further activator of the immune response. Claim 9 recites a polynucleotide encoding a replication competent recombinant virus of the family Paramyxoviridae according to claim 1. The invention also comprises medicaments, host cells and kits thereof. 
It is noted that rejoined claims 14 and 16 recite an intended use of the medicament, i.e. claim 14 recites “wherein said inappropriate cell proliferation is cancer”, and claim 16 recites “wherein the medicament is for the treatment of inappropriate cell proliferation.” However, such claim language is not considered limiting. Per M.P.E.P. § 2111.04, “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” Since the language of claims 14 and 16 do not limit the claims to a particular structure, such language is not considered to be limiting.
Tangy teaches recombinant measles virus compositions (i.e. viruses of the family Paramyxoviridae) comprising SEQ ID NO: 3 (SEQ ID NO: 82 of Tangy). See abstract and throughout. Regarding claim 6, Tangy teaches that the recombinant Paramyxoviridae virus may 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633